            Case 1:19-cv-00888-KBJ Document 1 Filed 03/28/19 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 PUBLIC EMPLOYEES FOR
 ENVIRONMENTAL RESPONSIBILITY,                      CIVIL ACTION NO. 19-888
 962 Wayne Ave, Suite 610
 Silver Spring, MD 20910                            COMPLAINT

           Plaintiff,

 v.

 U.S. DEPARTMENT OF THE NAVY
 1200 Navy Pentagon
 Washington, D.C. 20350-1200

           Defendant




                                  PRELIMINARY STATEMENT

1. Plaintiff Public Employees for Environmental Responsibility (“Plaintiff” or “PEER”) brings

      this action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., as

      amended, to compel the United States Department of the Navy (“Defendant,” the “Navy,” or

      “USN”) to disclose documents requested pursuant to FOIA.

2. Plaintiff is a non-profit organization dedicated to research and public education concerning the

      activities and operations of federal, state, and local governments.

3. In October and November 2018, Plaintiff sent two FOIA requests to Defendant seeking records

      concerning Defendant’s radiological remediation at the former Navy facilities at Naval Station

      Treasure Island in the San Francisco Bay, and certain communications related to Defendant’s

      activities relating to radiological contamination of “Site 12,” a 90-acre parcel used as an

      ammunition bunker, storage yard, and solid waste disposal areas, where materials with

      radioactive Radium-226 were buried.
            Case 1:19-cv-00888-KBJ Document 1 Filed 03/28/19 Page 2 of 11



4. To date, Defendant has not made any determinations on Plaintiff’s FOIA requests, provided

     any documents responsive to Plaintiff’s FOIA requests, or identified which such documents,

     if any, exist.

                                  JURISDICTION AND VENUE

5.    This Court has jurisdiction over this action under 5 U.S.C. § 552(a)(4)(B). This Court also

      has federal question jurisdiction over this action under 28 U.S.C. § 1331.

6.    This Court has the authority to grant declaratory relief pursuant to the Declaratory Judgment

      Act, 28 U.S.C. § 2201, et seq.

7.    This Court is a proper venue under 5 U.S.C. § 552(a)(4)(B) (providing for venue in FOIA

      cases where the plaintiff resides, or in the District of Columbia).

8.    This Court has the authority to award reasonable costs and attorneys’ fees under 5 U.S.C.

      § 552(a)(4)(E).

                                              PARTIES

9.    Plaintiff, PEER, is a non-profit public interest organization incorporated in Washington, D.C.

      and headquartered in Silver Spring, Maryland, with field offices in California, Florida,

      Massachusetts, and Tennessee.

10. Among other public interest projects, PEER engages in advocacy, research, education, and

      litigation relating to the promotion of public understanding and debate concerning key current

      public policy issues. PEER focuses on the environment, including the regulation and

      remediation of toxic substances, public lands and natural resource management, public

      funding of environmental and natural resource agencies, and governmental accountability.

      PEER educates and informs the public through news releases to the media, through its web

      site, www.peer.org, and through publication of the PEER Review newsletter.
          Case 1:19-cv-00888-KBJ Document 1 Filed 03/28/19 Page 3 of 11



11. Defendant, USN, is an agency of the United States as a “military department” under 5 U.S.C.

    § 552(f)(1).

12. Defendant is charged with the duty to provide public access to records in its possession

    consistent with the requirements of the FOIA. The Defendant’s refusal to provide the Plaintiff

    with the records requested is a violation of the FOIA, a federal law.

                                  STATEMENT OF FACTS

13. Treasure Island is an approximately 400-acre artificial island in the San Francisco Bay

   constructed for the 1939 Golden Gate International Exposition. From 1942 through 1997 the

   island was used as Naval Station Treasure Island until its closure as part of the Base

   Realignment and Closure (BRAC) process. It is currently home to approximately 2,800

   persons.

14. Navy contractors cleaning up the base for years relied on an inaccurate report from 2006 titled

   “Final Treasure Island Naval Station Historical Radiological Assessment.” In 2006, the Navy

   said 170 acres of the island were suitable to transfer to San Francisco for development.

15. In the following years environmental contractors continued to discover radiation in areas which

   had previously been declared clean. In 2009 new radiation findings led the Navy to halt

   operations and reassess the contractor’s work plan.

16. In 2011, Treasure Island was approved for a new neighborhood development for as many as

   19,000 people, and construction was subsequently planned for up to 8,000 new residences

   along with new commercial and outdoor developments.

17. After this initial approval was granted, it was publicized by local press that Treasure Island

   had been used far more extensively by the Navy for repairing, scrapping, recycling, and

   incinerating materials from ships which had been exposed to nuclear explosions. Naval Station
         Case 1:19-cv-00888-KBJ Document 1 Filed 03/28/19 Page 4 of 11



   Treasure Island was also home to the “USS Pandemonium,” a mock-up naval vessel which

   was intentionally doused with radiation to train sailors in cleaning radioactive contamination.

18. In preparation to hand off the site to the City of San Francisco for development, Navy

   contractors dug up and hauled off 16,000 cubic yards of contaminated dirt, some with radiation

   levels 400 times the Environmental Protection Agency’s human exposure limits for topsoil.

   Even after this extensive excavation, California state public health officials believed that

   extensive radioactive material remained in the soil.

19. In its communications with state and municipal environmental and public health officials, the

   Navy has repeatedly asked that officials raise concerns only verbally so that no written records

   of communications between the Navy and the California Department of Toxic Substance

   Control (DTSC) are created. For example:

           a. Navy cleanup manager David Clark told the DTSC by email in 2010 that officials

                from the CDPH should express their "concerns only verbally," not in writing; the

                Navy wanted to avoid "another letter" to prevent the creation of a written record;

           b. Navy environmental coordinator James Sullivan wrote in another email to an

                official at DTSC: "If you receive the memo, don't send it to us," but send it back to

                the CDPH "for revisions" to prevent memos that the DTSC had "not endorsed" from

                reaching the Navy.


                                     PEER’s First FOIA Request


20. On October 25, 2018, Plaintiff requested information via FOIA through the FOIAOnline

   system concerning radiological data at Treasure Island. Specifically, PEER requested the

   following:
         Case 1:19-cv-00888-KBJ Document 1 Filed 03/28/19 Page 5 of 11



           a. Documents explaining the basis for the Navy’s Base Realignment and Closure

                (BRAC) determination that the original 2006 Historical Radiological Assessment

                (HRA) of Treasure Island did not address all radiological isotopes/contamination,

                and that a supplemental HRA was needed; and

           b.   Correspondence between the Navy and California state regulators related to the

                decision to conduct the supplemental HRA, and the decision as to the scope of the

                supplemental HRA.

21. PEER also requested that to the extent that the Navy needed to perform a detailed review, fees

   be waived because “disclosure of the information is in the public interest . . . and is not

   primarily in the commercial interest of the requestor.” 5 U.S.C. 552 (a)(4)(A).

22. On October 25, 2018, Commander, Navy Installations Command (CNIC) informed PEER by

   email that it had received PEER’s FOIA request via FOIAonline and was reassigning it to the

   Naval Facilities Engineering Command (NAVFAC), as they were “the command with

   cognizance over the information you are requesting.”

23. On October 29, 2018, NAVFAC confirmed receipt of PEER’s FOIA Request by email,

   assigning it the index number DON-NAVY-2019-000760 and informing PEER that its request

   had been forwarded to the Naval Facilities Engineering Command BRAC Program

   Management Office.

24. On November 6, 2018, Defendant informed PEER by email that certain information it was

   seeking was held by Naval Sea Systems Command, 1333 Isaac Hull Avenue, SE, Washington

   Navy Yard, DC 20376, and that PEER’s request had been forwarded to that command for

   direct response.
         Case 1:19-cv-00888-KBJ Document 1 Filed 03/28/19 Page 6 of 11



25. On November 9, 2018, the FOIAonline system sent a message to Plaintiff stating that its fee

   waiver request “has been determined to be not applicable as the request is not billable.”

26. On November 28, 2018, USN sent a letter to PEER stating that PEER’s request had been

   received on October 30, 2018, in conflict with its prior representation, and that USN would be

   unable to provide a final determination by the statutory deadline. The letter stated that the

   processing of PEER’s request was expected to be completed by February 28, 2019.

27. PEER has received no further communications from the Navy concerning this FOIA request.


                                 PEER’s Second FOIA Request


28. On November 29, 2018, Plaintiff requested information via FOIA concerning Defendant’s

   radiological remediation standards for Treasure Island, communications and analyses related

   to those standards, and protective measures for Treasure Island residents. Specifically, PEER

   requested the following:

          a. Records reflecting the current radiological remediation standard to be applied to

               the radiological remediation of Site 12 and the other radiologically impacted areas

               of the island yet to be remediated;

          b.   Communications related to the Navy’s commitment to the City of San Francisco

               and/or the Treasure Island Redevelopment Authority to remediate Site 12 and other

               radiologically impacted areas of the island to “free release” levels – i.e., levels

               allowing for unrestricted use of the land, from the period January 1, 2012 to

               present;

          c. Any analysis as to whether “free release” can or cannot be achieved in any of the

               remaining radiologically impacted areas of the island, including Site 12; and
          Case 1:19-cv-00888-KBJ Document 1 Filed 03/28/19 Page 7 of 11



             d. Documents and communications related to protective measures currently proposed

                to ensure there is no continuing risk to human health and the environment from

                exposure to the radiological isotopes found to at Treasure Island in the event that

                not all areas are remediated to “free release” levels.

29. PEER also requested that to the extent that the Navy needed to perform a detailed review, fees

   be waived because “disclosure of the information is in the public interest . . . and is not

   primarily in the commercial interest of the requestor.” 5 U.S.C. 552 (a)(4)(A).

30. On November 29, 2018, the FOIAonline system confirmed receipt of PEER’s FOIA Request

   by email, assigning it the index number DON-NAVY-2019-001660.

31. On January 9, 2019, the FOIAonline system sent a message to Plaintiff stating that its fee

   waiver request “has been determined to be not applicable as the request is not billable.”

32. On January 15, 2019, USN delivered a letter (dated January 11) to PEER by email stating that

   PEER’s FOIA request had been received on December 12, 2018, and that USN would be

   unable to provide a final determination by the statutory deadline. The letter stated that the

   processing of PEER’s request was expected to be completed by May 1, 2019. It also provided

   a link to the Administrative Record for the former Naval Station Treasure Island hosted on a

   NAVFAC webpage.

33. PEER has received no further communications from the Navy concerning this FOIA request.


                   CAUSE OF ACTION: FREEDOM OF INFORMATION

34. Plaintiff restates and realleges the allegations in the preceding paragraphs as if fully set forth

   herein.

35. The FOIA requires federal agencies to respond to public requests for records, including files

   maintained electronically, to increase public understanding of the workings of government and
          Case 1:19-cv-00888-KBJ Document 1 Filed 03/28/19 Page 8 of 11



   to provide access to government information. FOIA reflects a “profound national commitment

   to ensuring an open Government” and agencies must “adopt a presumption in favor of

   disclosure.” Presidential Mem., 74 Fed. Reg. 4683 (Jan. 21, 2009).

36. The FOIA requires agencies to determine within 20 working days after the receipt of any FOIA

   request whether to comply with the request. 5 U.S.C. § 552(a)(6)(A)(i). Agencies may only

   extend this time period for an additional 10 working days in “unusual circumstances.” 5 U.S.C.

   § 552(a)(6)(B)(i). See also 32 C.F.R. § 286.8(c) (Department of Defense FOIA Regulations

   superseding prior component-level regulations). The FOIA also provides that upon request,

   agencies are to make records “promptly available.” 5 U.S.C. § 552(a)(3)(A).

                         First Count: Request DON-NAVY-2019-000760


37. Plaintiff restates and realleges the allegations in the preceding paragraphs as if fully set forth

   herein.

38. PEER’s first FOIA request was received by the Navy on October 29, 2018. A response to

   PEER’s FOIA Request was due by statute twenty working days from that date on November

   28, 2018 (counting all weekdays exclusive of Veteran’s Day and Thanksgiving).

39. As of this filing, March 28, 2019, Plaintiff has not received any documents responsive to its

   FOIA request, or any communications from Defendant regarding this request other than

   those described herein.

40. Administrative remedies are deemed exhausted when an agency fails to comply with the

   applicable time limits. 5 U.S.C. § 552(a)(6)(C)(i). Having fully exhausted its administrative

   remedies for its FOIA request, PEER now turns to this Court to enforce the remedies and public

   access to agency records guaranteed by the FOIA.
          Case 1:19-cv-00888-KBJ Document 1 Filed 03/28/19 Page 9 of 11



41. Defendant’s conduct amounts to a denial of the Plaintiff’s FOIA request. Defendant is

   frustrating Plaintiff’s efforts to adequately understand and educate the public regarding the

   environmental state of former Naval Station Treasure Island, and how the Navy is performing

   its duties with regard to base closures and cleanup of properties for public use.

42. Plaintiff has constructively exhausted its administrative remedies under 5 U.S.C.

   § 552(a)(6)(C)(i), and now seeks an order from this Court requiring the Defendant to

   immediately produce the records sought in Plaintiff’s FOIA request, as well as other

   appropriate relief, including attorneys’ fees and costs.

43. Defendant’s failure to make a determination on or disclose the documents requested in

   Plaintiff’s FOIA request within the time frame mandated under FOIA is a denial and wrongful

   withholding of records in violation of 5 U.S.C. § 552 and DOD regulations promulgated

   thereunder, 40 C.F.R. part 286.

                       Second Count: Request DON-NAVY-2019-001660


44. Plaintiff restates and realleges the allegations in the preceding paragraphs as if fully set forth

   herein.

45. PEER’s second FOIA request was received by the Navy on November 29, 2018. A response

   to PEER’s FOIA Request was due by statute twenty working days from that date on

   December 28, 2018 (counting all weekdays exclusive of Christmas Day). Even based on

   Defendant’s contention that the request was received on December 12, 2018, see ¶ 32, supra,

   a response would be due January 11, 2019 (counting all weekdays exclusive of Christmas

   and New Year’s Day).
            Case 1:19-cv-00888-KBJ Document 1 Filed 03/28/19 Page 10 of 11



46. As of this filing, March 28, 2019, Plaintiff has not received any documents responsive to its

       FOIA request, or any communications from Defendant regarding this request other than

       those described herein.

47. Administrative remedies are deemed exhausted when an agency fails to comply with the

       applicable time limits. 5 U.S.C. § 552(a)(6)(C)(i). Having fully exhausted its administrative

       remedies for its FOIA request, PEER now turns to this Court to enforce the remedies and public

       access to agency records guaranteed by the FOIA.

48. Defendant’s conduct amounts to a denial of the Plaintiff’s FOIA request. Defendant is

       frustrating Plaintiff’s efforts to adequately understand and educate the public regarding the

       environmental state of Treasure Island, and how the Navy is performing its duties with regard

       to base closures and cleanup of properties for public use.

49. Plaintiff has constructively exhausted its administrative remedies under 5 U.S.C.

       § 552(a)(6)(C)(i), and now seeks an order from this Court requiring the Defendant to

       immediately produce the records sought in Plaintiff’s FOIA request, as well as other

       appropriate relief, including attorneys’ fees and costs.

50. Defendant’s failure to make a determination on or disclose the documents requested in

       Plaintiff’s FOIA request within the time frame mandated under FOIA is a denial and wrongful

       withholding of records in violation of 5 U.S.C. § 552 and DOD regulations promulgated

       thereunder, 40 C.F.R. part 286.

                                         RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully requests that this Court:

  i.     Enter an order declaring that Defendant wrongfully withheld requested agency documents;
         Case 1:19-cv-00888-KBJ Document 1 Filed 03/28/19 Page 11 of 11



ii.    Issue a permanent injunction directing Defendant to disclose to Plaintiff all wrongfully

       withheld documents;

iii.   Maintain jurisdiction over this action until Defendant is in compliance with the FOIA, the

       Administrative Procedure Act, and every order of this Court;

iv.    Award Plaintiff attorney fees and costs pursuant to 5 U.S.C. § 552(a)(4)(E); and

 v.    Grant such additional and further relief to which Plaintiff may be entitled.



                               Respectfully submitted on March 28, 2019,

                                      __/s/ _Paula Dinerstein_______ _
                                      Paula Dinerstein, DC Bar # 333971
                                      Public Employees for Environmental Responsibility
                                      962 Wayne Ave, Suite 610
                                      Silver Spring, MD 20910
                                      (202) 265-7337
                                      pdinerstein@peer.org

                                      Counsel for Plaintiff
